Case 1:20-cv-05860-PKC Document 62

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MNTHEATERS 2006LLC, SSS
Plaintiff,
-against-
GRUPO CINEMEX, 8.A. DEC.V.,,
Defendant.
wane en en en en eee en eee ee ce ne eee ne ener eee x

CASTEL, U.S.D.J.

Filed 10/27/20 Page 1of1

20-cv-5860 (PKC)

ORDER

Defendant does not oppose the extension of the levy as to “Non-exempt”
property. The levy is extended as to “Non-exempt” property until January 12, 2621,

As to the “Exempt” property, the parties are directed to update the Court on the
proceedings in the Bankruptcy Court by the close of business on October 29, 2020.

ORDERED.

Dated: New York, New York
October 27, 2020

P. Kevin Castel
United States District Judge

 

 

 
